Citation Nr: 1646106	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-36 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected degenerative disc disease, lumbar spine, currently evaluated as 10 percent disabling prior to June 4, 2014, as 20 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right lower extremity radiculopathy. 

3.  Entitlement to an increased initial evaluation for service-connected left lower extremity radiculopathy, currently evaluated as 10 percent disabling prior to June 4, 2014, as 20 percent disabling thereafter.

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for degenerative disc disease, lumbar spine, evaluated as noncompensable, with an effective date of May 19, 2009.  

The Veteran appealed the issue of entitlement to an initial compensable evaluation.  In August 2010, the RO granted the claim, to the extent that it assigned a 10 percent evaluation, with an effective date of May 19, 2009.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2011, the RO granted service connection for right and left lower extremity radiculopathy, and assigned 20 and 10 percent ratings for these disabilities, respectively.  In each case, the RO assigned effective dates for service connection of April 20, 2010.  As noted in the Board's April 2014 remand, the issues of increased initial evaluations for these disabilities are considered to be part and parcel of the Veteran's original increased rating claim for the low back.

In January 2015, the Appeals Management Center (AMC) granted the claims, to the extent that it assigned a 20 percent evaluation for degenerative disc disease, lumbar spine, with an effective date of June 4, 2014, and a 20 percent evaluation for left lower extremity radiculopathy, with an effective date of June 4, 2014.  Id.   

In February 2012, the Veteran presented sworn testimony during a Travel Board hearing in North Little Rock, Arkansas, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

With regard to the claim for an increased initial evaluation for service-connected degenerative disc disease, lumbar spine, the most recent VA examination report (disability benefits questionnaire) of record is dated in June 2014.  This VA examination report reflects that it does not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbar spine disability in accordance with Correia. 

With regard to the claims for increased initial evaluations for service-connected right lower extremity radiculopathy, and left lower extremity radiculopathy, and entitlement to a TDIU, these issues are "inextricably intertwined" with the issue of entitlement to an increased initial evaluation for service-connected degenerative disc disease, lumbar spine, and they must be decided together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  In this regard, while the diagnostic codes for radiculopathy are not based on a limitation of motion, disability benefits questionnaires for the back typically include findings as to the severity and extent of any noted radiculopathy.  See e.g., VA back DBQ, dated in June 2014.  Therefore, the requested development as to the Veteran's low back disability is likely to include relevant findings for his lower leg radiculopathy.  The Board has also requested that any relevant treatment provided after June 2014 be obtained.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for his back symptoms, and bilateral lower leg, symptoms, since June 2014.  After obtaining all necessary authorizations, attempt to obtain these identified records and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination of his back in order to determine the current level of severity of his lumbar spine disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's back symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


